                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

SAMUEL GAINES, JR.,                 )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                 CV419-083
                                    )
JOSE MORALES, Warden,               )
                                    )
      Defendants.                   )

                                  ORDER

      Pro se prisoner Samuel Gaines, Jr. has filed this “Motion for Writ of

Mandamus,” though it does not specify what action he seeks. See generally

doc. 1. The Clerk notified him that the pleading was deficient because he

failed to either pay the Court’s filing fee or seek leave to proceed in forma

pauperis. Doc. 2. The proper handling of this pleading is complicated,

however, by the fact that at least some of the issues he raises in his

pleading appear to relate to a previous habeas action filed in the Middle

District of Georgia, Gaines v. Allen, CV517-474, doc. 1 (M.D. Ga. Dec. 5,

2017). See id. at 5 (citing Fed. R. Civ. P. 60(d)(1) and suggesting this action

seeks, in unedited form, relief “a part from a judgment” and to “set aside

a judgment for fraud on the Court”). To the extent that this pleading is a

continuation of that litigation, it is subject to Chief Judge J. Randall Hall’s
Order in Gaines, Jr. v. Morales, CV119-028, doc. 3 (S.D. Ga. Mar. 8, 2019).

That Order directs that any future filing “seek[ing] relief from final

judgment in [the Middle District habeas case]” should be “immediately

forward[ed] . . . to that District.” Id. at 2.

      Though largely inscrutable, to the extent that the Court can discern

the substance of Gaines’ pleading, it appears to be subject to Judge Hall’s

Order. The only relief that he mentions is relief from a judgment and the

only judgement implicated appears to be the Middle District’s denial of

habeas relief. See doc. 1 at 3 (discussing the “[h]istory of the case’s

filings”). Accordingly, the Clerk is DIRECTED to TRANSFER this case

to the United States District Court for the Middle District of Georgia,

Macon Division, pursuant to Chief Judge Hall’s Order in CV119-028.

      SO ORDERED, this 19th day
                             ay of April, 2019.

                                     _____________
                                     ______________________________________
                                                __________
                                                        ___ ________
                                                        ______    _ ___
                                     CHRISTOP  PHER L. RAY
                                     CHRISTOPHER
                                     UNITED STATES MAGISTRATE
                                                        MAGISTRA ATE JUDGE
                                                                      J
                                     SOUTHERN DISTRICT OF GEORGIA




                                       2
